Opinion issued December 15, 2022




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-22-00771-CR
                              NO. 01-22-00772-CR
                           ———————————
                   EDUARDO MARCOS LUJAN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 26th District Court
                         Williamson County, Texas
             Trial Court Case No. 21-0249-K26 and 21-0250-K26


                         MEMORANDUM OPINION

      Appellant Eduardo Marcos Lujan filed unopposed motions to abate these

appeals, stating that he no longer wished to pursue his appeals. Attached to the

motions were statements signed by appellant stating that he would like to abate the
appeals and he understood that “this means that the appeal will not continue, and the

sentence will remain as it is.”

      We issued an order on November 3, 2022, stating that the Court would

consider the motion to abate to be motions to dismiss the appeals unless appellant

responded to our order within 10 days explaining why the Court should not construe

the motions to abate as motions to dismiss the appeals. No response was filed.

      Accordingly, we construe appellant’s October 31, 2022 motions to abate to be

motions to dismiss the appeals. We grant these motions and dismiss both appeals.

See TEX. R. APP. P. 42.2(a). Any other pending motions are dismissed as moot.

                                  PER CURIAM
Panel consists of Justices Goodman, Hightower, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2